EXHIBIT 10.33

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into effective as of December 28, 2005, by and between PC MALL, INC., a
Delaware corporation, (the “Company”), and Frank F. Khulusi, an individual
(“Executive”).

RECITALS

WHEREAS, the Company and Executive entered into that certain Employment
Agreement, effective January 1, 1995, setting forth the terms and conditions of
Executive’s employment with the Company (the “Employment Agreement”);

WHEREAS, the parties entered into that certain Amendment to Employment
Agreement, dated December 28, 2005 (the “First Amendment”) to amend the
Employment Agreement solely to revise the Employment Agreement to make change of
control payments automatically due upon the occurrence of a change of control
rather than at the election of Executive in order to avoid an unintended excise
tax upon the payment of any such change of control amounts, which excise tax
would have otherwise resulted without such amendment as a result of the adoption
of new Internal Revenue Code Section 409A;

WHEREAS, the First Amendment contained a clerical error by failing to provide
that upon consummation of a “Change of Control” Mr. Khulsi’s employment would
terminate;

WHEREAS, the parties wish to enter into this Amendment to replace the First
Amendment to clarify that upon consummation of a “Change of Control”
Mr. Khulusi’s employment shall immediately terminate and to reflect the changes
to the Employment Agreement intended by the First Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained in this Amendment, the parties hereto agree as follows:

1. The first sentence of Section 5 of the Employment Agreement, without giving
effect to the First Amendment, is hereby deleted in its entirety.

2. The following language from the second sentence of Section 5 of the
Employment Agreement is hereby deleted, without giving effect to the First
Amendment:

“In the event that Executive terminates his employment pursuant to this
Section 5 without Good Reason after a Change of Control, he shall be entitled to
receive a lump sum payment upon such termination…”

 

1



--------------------------------------------------------------------------------

3. The following language shall replace the deleted language described in item 2
above, without giving effect to the First Amendment:

“In the event of a “Change of Control,” upon consummation of such “Change of
Control” this Employment Agreement and Executive’s employment with the Company
shall immediately terminate and Executive shall receive a lump sum payment …

4. Except to the extent specifically modified herein, the Employment Agreement
remains in full force and effect. This Amendment shall replace the First
Amendment in its entirety and the First Amendment shall be of no further force
or effect.

5. This Amendment may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other party hereto, it being understood the parties need not sign the same
counterpart.

6. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Employment Agreement.

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date and year first above written.

 

PC MALL, INC. By:  

/s/ Theodore R. Sanders

Name:   Theodore R. Sanders Title:   Chief Financial Officer EXECUTIVE

/s/ Frank F. Khulusi

Name:   Frank F. Khulusi

 

2